Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8/23/2022 has been entered. Claims 1-6 and 8-9 remain pending in the application. Applicant’s amendments to the drawing have overcome each and every objection set forth in the Non-Final Office Action mailed 7/6/2022.

Response to Arguments
Applicant’s arguments regarding the 35 USC 103 rejection of claims 1-6 and 8-9, have been considered but are moot because the arguments do not apply to the references being used in the current rejection. Note discussion of US Patent 7673924 by Lau, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5- 6 and 8 are rejected under 35 U.S.C. 103 as being obvious by US Publication 2017/0259661 by Helb (Here forth “Helb”) in view of US Publication 2016/0207385 by Ward (Here forth “Ward”) and US Patent 7673924 by Lau (Here forth “Lau”).
Regarding claim 1, Helb discloses: A protective vehicle cover apparatus comprising: 
a main cover (Fig A, portion of cover that covers front windshield roof and rear windshield) comprising: 
a main cover body (Fig A), the main cover body having a wiper portion (Fig A and 2, bottom part of windshield portion is wiper portion as the wiper is located on the windshield and the cover covers the entirety of the windshield), a windshield portion (Fig A and 2) , and a roof portion (Fig A and 2), the wiper portion being configured to cover a pair of windshield wipers of a vehicle (Fig A and 2, bottom part of windshield portion is wiper portion as the wiper is located on the windshield and the cover covers the entirety of the windshield), the windshield portion being configured to cover a windshield of the vehicle (Fig 2), and the roof portion being configured to cover a roof of the vehicle (Fig 2); 
a plurality of main flaps coupled to the main cover body, the plurality of main flaps being coupled to a pair of outer edges of the main cover body (Fig A); and 
a plurality of first fasteners coupled to the plurality of main flaps (Fig A, fasteners on main cover); and 
a pair of side covers (Fig A), each side cover comprising: 
a side cover body (Fig A), the side cover body being configured to cover a window portion of the vehicle (Fig A and 2), the side cover body having an inner side cover face and an outer side cover face (Fig A and 2, the cover has an inner side that lays against vehicle, and an outer side that faces out); 
a plurality of second fasteners (Fig A, fasteners on side cover) coupled to the pair of side covers (Fig A), the plurality of second fasteners being selectively engageable with the plurality of first fasteners to secure each side cover to the main cover (Fig A and 2);
[Not taught: each side cover having an inner flap, the inner flap extending from a side front edge, a side angled edge, a side top edge, and a side back edge of the side cover body, the inner flap being configured to extend onto a door inside of a side door of the vehicle: and a wiper attachment flap coupled to the side front edge of the side cover body wherein the wiper attachment flap extends forwardly from the side cover body.]

    PNG
    media_image1.png
    503
    1103
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Fig 1 of  Helb
	Helb does not expressly disclose inner flaps.
Ward discloses a similar vehicle wherein each side cover having an inner flap, the inner flap extending from a side front edge, a side angled edge, a side top edge, and a side back edge of the side cover body, the inner flap being configured to extend onto a door inside of a side door of the vehicle (Fig 13, the portion of the cover is made of a flap that goes around all the edges of the sides cover).
It would have been obvious to a person having ordinary skill in the art having the teachings of Helb and Ward before them, when the application was filed, to have modified the vehicle cover of Helb to include inner flaps that go around the entire perimeter of the side cover over the window portion, as taught by Ward, to advantageously secure the cover over the window of the car so the cover remains secure to the vehicle even if the door is opened.
Helb as modified does not expressly disclose a wiper attachment flap attached to the side front edge.

Lau discloses the side cover body wherein the wiper attachment flap extends forwardly from the side cover body (Fig 1 the wiper attachment flap 42 attaches to the main body that is attached to the side covers 34 and is forward of the side cover body).
It would have been obvious to a person having ordinary skill in the art having the teachings of Helb, Ward, and Lau before them, when the application was filed, to have modified the vehicle cover of the modified Helb to include a wiper attachment flap that is forwardly extending from the side cover, as taught by Lau, to advantageously provide more covering protection for the vehicle.
Regarding claim 3, Helb as modified includes all of the limitations, including further comprising each side cover having an inner flap, the inner flap extending from a side front edge, a side angled edge, a side top edge, and a side back edge of the side cover body, the inner flap being configured to extend onto a door inside of a side door of the vehicle (See the detailed description of the rejection of claim 1).
Regarding claim 5, Helb further discloses: further comprising the plurality of main flaps comprising a wiper flap (Fig A), a windshield flap (Fig A), and a roof flap coupled to each of the outer edges (Fig A).
Regarding claim 6, Helb further discloses: further comprising the plurality of second fasteners (Fig A), including a wiper fastener (Fig A), a windshield fastener (Fig A), and a roof fastener (Fig A).
Regarding claim 8, Helb further discloses: further comprising a rear window cover (Fig A and 2), the rear window cover comprising a rear window cover body (Fig A and 2) and a third fastener coupled to the rear window cover body (Fig A and 2), the third fastener being selectively engageable with the first fastener coupled to a rear flap of the plurality of main flaps (Fig A and 2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Helb, Ward, and Lau in view of US Patent 6076577 issued to Ontaneda (Here forth “Ontaneda”).
Regarding claim 2, Helb as modified discloses mirror covers but does not expressly disclose that the mirror covers are pockets that are formed as part of the side cover.
Ontaneda discloses a similar protective vehicle further comprising each side cover having a mirror pocket (Fig 1, pocket 26), the mirror pocket being coupled to the side cover body (Fig 1) and being configured to receive a sideview mirror of the vehicle (Fig 1).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Helb and Ontaneda before them, when the application was filed, to have modified the protective cover of the modified Helb to have the side covers included a built-in pocket for the side mirrors instead of a separate pouch for the mirrors , as taught by Ontaneda, to advantageously create no gaps in the protector in the area around the mirror to increase the protection in this area.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Helb, Ward, and Lau in view of US Publication 2018/0141422 by Sarmova (Here forth “Sarmova”).
Regarding claim 4, Helb as modified does not expressly disclose an elastic strap. 
Sarmova discloses a similar vehicle protector cover comprising an elastic strap coupled to the inner flap (Fig 4, cover 300), the elastic strap extending from the inner flap proximal the side front edge to the inner flap proximal the side back edge (Fig 4, cover 300 has an elastic strap that extend from the area proximal to the front edge to the back edge).
It would have been obvious to a person having ordinary skill in the art having the teachings of Helb as modified and Sarmova before them, when the application was filed, to have modified the modified protective cover of Helb to have the side covers include elastic straps that extend from the inner flap proximal to the side front edge to the side back front edge , as taught by Sarmova, to advantageously be able to fold and unfold the side covers with not in use and in use respectively.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Helb in view of Ward, Lau, Sarmova and Ontaneda.
Regarding claim 9, Helb discloses: a protective vehicle cover apparatus comprising: 
a main cover (Fig A and 2) comprising: 
a main cover body (Fig A and 2), the main cover body having a wiper portion (Fig A and 2), a windshield portion (Fig A and 2), and a roof portion (Fig A and 2), the wiper portion being configured to cover a pair of windshield wipers of a vehicle (Fig A and 2), the 8windshield portion being configured to cover a windshield of the vehicle, and the roof portion being configured to cover a roof of the vehicle (Fig A and 2); 
a plurality of main flaps coupled to the main cover body(Fig A and 2), the plurality of main flaps being coupled to a pair of outer edges of the main cover body (Fig A and 2), the plurality of main flaps comprising a wiper flap (Fig A and 2), a windshield flap (Fig A and 2), and a roof flap (Fig A and 2) coupled to each of the outer edges (Fig A and 2); and 
a plurality of first fasteners coupled to the plurality of main flaps (Fig A and 2); and a pair of side covers (Fig A and 2), each side cover comprising: 
a side cover body, the side cover body being configured to cover a window portion of the vehicle (Fig A and 2), the side cover body having a side front edge (Fig A), a side angled edge (Fig A), a side top edge (Fig A), a side back edge (Fig A), an inner side cover face (Fig A), and an outer side cover face (Fig A); 
[Not taught: a wiper attachment flap coupled to the side cover body, the wiper attachment flap being coupled to the side front edge of the side cover body wherein the wiper attachment flap extends forwardly from the side cover body]; 
a plurality of second fasteners coupled to the side cover body and the wiper attachment flap (Fig A), the plurality of second fasteners being selectively engageable with the plurality of first fasteners to secure each side cover to the main cover (Fig A), the plurality of second fasteners including a wiper fastener (Fig A), a windshield fastener (Fig A), and a roof fastener to selectively engage the first fasteners of the wiper flap (Fig A), the windshield flap (Fig A), and the roof flap (Fig A), respectively; 
an inner flap coupled to the side cover body (Fig A), the inner flap extending from the side front edge (Fig A), the side angled edge (Fig A), the side top edge (Fig A), and the side back edge of the side cover body (Fig A), the inner flap being configured to extend onto a door inside of a side door of the vehicle (Fig A); [Not taught: 9an elastic strap coupled to the inner flap, the elastic strap extending from the inner flap proximal the side front edge to the inner flap proximal the side back edge; and a mirror pocket coupled to the side cover body, the mirror pocket being configured to receive a sideview mirror of the vehicle].
Helb discloses a wiper portion. 
But Helb does not expressly discloses wiper attachment flap coupled to the side front edge. Lau discloses a similar vehicle cover wherein a wiper attachment flap coupled to the side cover body, the wiper attachment flap being coupled to the side front edge of the side cover body wherein the wiper attachment flap extends forwardly from the side cover body (Fig 1 the wiper attachment flap 42 attaches to the main body that is attached to the side covers 34 and is forward of the side cover body).
It would have been obvious to a person having ordinary skill in the art having the teachings of Helb and Lau before them, when the application was filed, to have modified the vehicle cover of Helb to include a wiper attachment flap that is forwardly extending from the side cover, as taught by Lau, to advantageously provide more covering protection for the vehicle.
Helb as modified does not expressly disclose an elastic strap. 
Sarmova discloses a similar vehicle protector cover comprising an elastic strap coupled to the inner flap (Fig 4, cover 300), the elastic strap extending from the inner flap proximal the side front edge to the inner flap proximal the side back edge (Fig 4, cover 300 has an elastic strap that extend from the area proximal to the front edge to the back edge).
It would have been obvious to a person having ordinary skill in the art having the teachings of Helb as modified and Sarmova before them, when the application was filed, to have modified the protective cover the modified Helb to have the side covers include elastic straps that extend from the inner flap proximal to the side front edge to the side back front edge , as taught by Sarmova, to advantageously be able to fold and unfold the side covers with not in use and in use respectively.
Helb as modified discloses mirror covers but does not expressly disclose that the mirror covers are pockets that are formed as part of the side cover.
Ontaneda discloses a similar protective vehicle further comprising each side cover having a mirror pocket (Fig 1, pocket 26), the mirror pocket being coupled to the side cover body (Fig 1) and being configured to receive a sideview mirror of the vehicle (Fig 1).
It would have been obvious to a person having ordinary skill in the art having the teachings of Helb as modified and Ontaneda before them, when the application was filed, to have modified the protective cover of the modified Helb to have the side covers included a built-in pocket for the side mirrors instead of a separate pouch for the mirrors , as taught by Ontaneda, to advantageously create no gaps in the protector in the area around the mirror to increase the protection in this area.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 4867216 issued to McKee (Fig 1, body cover including windshield, roof and wiper and side mirror and side cover);
US Publication 20150321544 by Costello (Fig 5, full body cover including side covers);
US Patent 2716433 issued to Rawlings (Fig 1, body cover including windshield, roof and wiper and side mirror and side cover).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/       Examiner, Art Unit 3733                           

/JOHN K FRISTOE JR/       Supervisory Patent Examiner, Art Unit 3733